DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings (Figures 1-5) are objected to as failing to comply with 37 CFR 1.84(p) (4) because in Figure 1 there are no descriptive legend present for any of the reference character numbers 1-8 and 11-13 this creates confusion as to what the reference characters represent without having to view the detail description in the specifications, label “scan input” has two reference character numbers in the drawing of Figure 1 reference character number 11 and (111)
In Figure 2 there are no descriptive legend present for any of the reference character numbers 2, 31, 32, and 311 this creates confusion as to what the reference characters represent without having to view the detail description in the specifications, reference character 311 is represented by two labels, the applicant should refrain from using the same reference character in multiple embodiments of the drawings.
In Figure 3 there are no descriptive legend present for any of the reference character numbers 2, 31, 32, and 311 this creates confusion as to what the reference characters represent without having to view the detail description in the specifications, 
In Figure 3 there are no descriptive legend present for any of the reference character numbers 2, 31, 32, and 311 this creates confusion as to what the reference characters represent without having to view the detail description in the specifications, reference character 311 is represented by two labels, the applicant should refrain from using the same reference character in multiple embodiments of the drawings.
In Figure 4 there are no descriptive legend present for any of the reference character numbers 4, 42, and 43 this creates confusion as to what the reference  characters represent without having to view the detail description in the specifications.
In Figure 5 there are no descriptive legend present for any of the reference character numbers 4, 5, 31, 32, 51, 52, and 53 this creates confusion as to what the reference characters represent without having to view the detail description in the specifications.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because applicant uses in lines 2 of the Abstract the language “method of the same are disclosed” this is language that is legal terminology and phraseology that is not permitted and should be refrained from use in the abstract as stated in the MPEP Section 608.01(b) subsection C “The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes," etc.”. Examiner suggest that applicant refrain from use of this language and omit this terminology from the abstract.  .  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tehranipoor et al. (U.S Pub. No.  20200065456, hereinafter referred to as "Tehranipoor") in further view of Wu et al. (“A Dynamic-key Secure Scan Structure against Scan-based Side Channel and Memory Cold Boot Attacks”, hereinafter referred to as "Wu")

In regards to Claim 1, Tehranipoor teaches a dynamic secret key security system for test circuit comprising: (Par. (0009) “a DOSC structure, comprising: step 1, loading a control vector designed by a trusted entity as an input to an linear-feedback shift register (LFSR), step 2, generating dynamically the Obfuscation Key [..] confusing test patterns and responses with the Obfuscation Key, wherein the Obfuscation Key is only know by the trusted entity.”; dynamic key (obfuscation key) for test circuit (test patterns), (Par. (0023) “existing scan-chain protection techniques have been primarily developed to protect scan infrastructure from scan-based attacks which aim to extract crypto keys exploiting the scan chain”; secret key security system), (Par. (0020) “Since a scan chain partitions the sequential circuits into smaller combinational circuits, the basic SAT attack needs to be run on each partition.”; test circuit) 
 a scan chain set having a plurality of scan chains each of which includes a scan output disposed on one end thereof and a scan input that is arranged at the other end thereof and used for receiving a test vector as inputs; (Figure 2, labels “shadow chain” “obfuscated scan chain”; set of scan chain (shadow chain) with a plurality of scan chains (obfuscated scan chain), (Par. (0033) “Each individual scan chain 250 is obfuscated as the result of the activities of the previous three modules.”; plurality of scan chains), (Par. (0027) “ Shadow Chain: The shadow chain's input is the φ-bit Obfuscation Key generated by the LFSR, while the outputs are k └φ×α┘-bit protected Obfuscation Keys, where α is the permutation rate (the percentage of bits permuted inside each scan chain), and k is the number of scan chains. The shadow chain feeds the protected Obfuscation Keys to the obfuscated scan chain.”; plurality of scan chains (number of scan chains), with scan input and output), (Par. (0026) output test vectors (vectors)
a dynamic key generator electrically connected to the scan chain set and used for receiving the test vector from the scan input; (Figure 2, label “dynamic obfuscation key generator” , “shadow chain”; dynamic key generator (dynamic obfuscation key generator) connected to scan chain (shadow chain)), (Par. (0055) “The DOSC architecture restricts access to scan-chain by obfuscating both the scan-in vectors and scan-out responses”; dynamic key generator (dynamic obfuscation key generator) receiving  test vector from scan input (scan-in-vectors).
However Tehranipoor does not explicitly teach a secret key checking logic electrically connected to the dynamic key generator and the scan chain set; a fake response generator electrically connected to the dynamic key generator and the secret key checking logic; and a controller electrically connected to the dynamic key generator, (the secret key checking logic and the fake response generator, wherein the fake response generator electrically connected to the secret key checking logic through the controller.
Wherein Wu teaches a secret key checking logic electrically connected to the dynamic key generator and the scan chain set; (Page 49 Col 1 Section III. Figure 1 labels key checking logic, dynamic key generator, scan chains; secret key checking logic (key checking logic) connected to dynamic key generator and the scan chain set).
a fake response generator electrically connected to the dynamic key generator and the secret key checking logic; and (Page 49 Col 1 Section III. Figure fake response generator connected to dynamic key generator and also connected to secret key checking logic (key checking logic).
a controller electrically connected to the dynamic key generator, (the secret key checking logic and the fake response generator, wherein the fake response generator electrically connected to the secret key checking logic through the controller. (Page 49 Col 1 Section III. Figure 1 labels dynamic key generator, key checking logic, fake response generator, controller; through the controller the dynamic key generator is connected to the secret key checking logic (key checking logic) and fake response generator is connected to the secret key checking logic (key checking logic) through the controller)
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Wu to the dynamic secret key security system for test circuit with a scan chain set with a plurality of scan chains with input and output test vectors that is coupled to a dynamic key generator that is used for receiving test vectors from the scan input teachings of Tehranipoor  because of the analogous concept of preventing scan chain based attacks on a circuitry designs. Wu includes a process of implementing a secret key checking logic, a fake response generator all connected to a dynamic key generator through a controller. This prevents malware attacker from getting access to encryption keys or circuit designs and suffering system failures due to compromised or intercepted data through cold boot memory or side channel attacks. By including a fake response generator unauthorized user would not be able to predict the secret keys involved. This becomes important because by 
The motivation to combine these references is because it prevents attackers from discovering one single secret key and does not affect in-field testing or reduction in diagnostics due to limiting data being observed. By implementing a fake response generator and key checking logic the user can be assured that the correct safe and trusted response corresponds with the uncompromised or unaltered test vector in result of the dynamic key generator, maintaining the integrity of the system and securing the exchange for inputs into the test circuit. 

In regard to Claim 2 the combination of Tehranipoor and Wu teach the system of claim 1, Tehranipoor further teaches the system as claimed in claim 1, wherein the scan input of the scan chain of the scan chain set is selectively electrically connected to an output of an input decompressor while the scan output of the scan chain of the scan chain set is selectively electrically connected to an input of an output compressor. (Figure 3 label “decompressor” and “Compactor”, “scan in”, “scan out”; scan input with decompressor and scan output with compressor (compactor) all connected to scan chain set (shadow chain, dynamic obfuscated scan architecture and scan chains)

In regard to Claim 3 the combination of Tehranipoor and Wu teach the system of claim 1, Tehranipoor further teaches the system as claimed in claim 1, wherein the scan chains are composed of a plurality of flip-flops that are connected in series and having a plurality of key flip-flops (KFFs) able to be selected randomly. (Figure 3 labels 361λ; plurality of flip flops that are connected in a series), (Par. (0033) “Shadow Chain 360 is designed as a cascade of λ flip-flops from 3611 to 361λ, driven by the scan clock gated by scan enable signals”; plurality (cascade) of flip-flops))

In regard to Claim 4 the combination of Tehranipoor and Wu teach the system of claim 1, Tehranipoor further teaches the system as claimed in claim 1, wherein the dynamic key generator includes a modified-linear feedback shift register (modified-LFSR) and a trigger logic electrically connected to the modified-LFSR. (Par. (0024) “a Dynamic Obfuscation Key Generator, a Shadow Chain and an Obfuscated Scan Chain 250. The control unit drives the Dynamic Obfuscation Key Generator with an LFSR and changes its output when the Obfuscation Key update is triggered”; LFSR with trigger logic included with dynamic key generator (a Dynamic Obfuscation Key Generator,) 

In regard to Claim 5 the combination of Tehranipoor and Wu teach the system of claim 1,Tehranipoor further teaches the system as claimed in claim 1, wherein the secret key checking logic includes a plurality of XNOR (Exclusive NOR) gates, an AND gate electrically connected to the XNOR gates, and a D flip-flop electrically connected to the AND gate. (Figure 3 labels 361i, 3651, and 361λ; plurality of XOR gates connected to plurality of AND gates with flip flops (361λ) connected to AND gates), (Par. (0033)” The XOR gate inserted after the i-th scan cell 361i of Scan Chain X is controlled by the output of the i-th flip-flop of the Shadow Chain through an AND gate 3651. The AND gates 3651 of DOSC connect the scan cells within Shadow Chain”; flip-flop with AND gate with XOR gate (through an AND gate)), (Par. (0034) “Shadow Chain 360 to logic ‘1’ one by one, only when the last flip-flop cell in the Shadow Chain becomes logic ‘1’ at the λ-th scan clock,”; key checking logic (logic) of shadow chain (chain set) includes XNOR gates and AND gates with flip-flops)

In regards to Claim 6, Tehranipoor does not explicitly teach the system as claimed in claim 1, wherein the fake response generator includes a counter electrically connected to the dynamic key generator a multiplexer electrically connected to both the counter and the scan chain set, and an XOR gate electrically connected to the multiplexer and the dynamic key generator.
Wherein Wu teaches the system as claimed in claim 1, wherein the fake response generator includes a counter electrically connected to the dynamic key generator, (Page 49 Col. 1 Section III Figure 1 labels dynamic key generator and fake response generator; dynamic key generator connected to fake response generator) (Page 50 Col 1 Section C Figure 3 labels C. Fake response generator, counter; fake response generator includes counter) a multiplexer electrically connected to both the counter and the scan chain set, and an XOR gate electrically connected to the multiplexer and the dynamic key generator.(Page 50 Col 1 Par. 3 “Refer to Fig.3. The fake response generator is used to generate the true or fake response depending fake response generator with multiplexer, counter and XOR gate all connected to dynamic key generator (LSFR)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Wu to the dynamic secret key security system for test circuit with a scan chain set with a plurality of scan chains with input and output test vectors that is coupled to a dynamic key generator that is used for receiving test vectors from the scan input teachings of Tehranipoor because of the analogous concept of preventing scan chain based attacks on a circuitry designs. Wu includes a process of including a counter connected to the dynamic key generator and a multiplexer connected to the counter with a XOR gate,  this enhances he fake response generator and makes it difficult for attackers to determine if the response is correct or not. The counter becomes significant because it works with the key checking logic to select different flip-flops., the multiplexer and XOR gate are used to generate fake responses and disrupt possible malware attacks from unauthorized users trying to predict the keys for future side-channel or brute force attacks.


In regards to Claim 7, Tehranipoor teaches a dynamic secret key security method for test circuit comprising the steps of: (Par. (0009) “a DOSC structure, comprising: step 1, loading a control vector designed by a trusted entity as an input to an linear-feedback shift register (LFSR), step 2, generating dynamically the Obfuscation Key [..] confusing test patterns and responses with the Obfuscation Key, wherein the Obfuscation Key is only know by the trusted entity.”; dynamic key (obfuscation key) for test circuit (test patterns), (Par. (0023) “existing scan-chain protection techniques have been primarily developed to protect scan infrastructure from scan-based attacks which aim to extract crypto keys exploiting the scan chain”; secret key security system), (Par. (0020) “Since a scan chain partitions the sequential circuits into smaller combinational circuits, the basic SAT attack needs to be run on each partition.”; test circuit)  
Step 2: inputting a seed of a test vector into both the scan chains of the scan chain set and a dynamic key generator while the test vector is applied to the scan chains; (Par. 0042) “Step 1, during system initialization, a control vector is loaded into the LFSR and the Control Unit, the control vector is composed of a seed for the LFSR and a vector to determine the Obfuscation Key update frequency.” Inputting a seed of vector loaded (inputted) into dynamic key generator of scan chain set)
However Tehranipoor does not explicitly teach Step 1: selecting a plurality of key flip-flops (KFFs) from a plurality of scan chains of a scan chain set; Step 3: inputting the test vector into the scan chains in turn; then generating a secret key by the dynamic key generator and sending a comparison signal to a secret key checking logic by a controller after the test vector being completely input into the scan chains; and Step 4: comparing the test vector in the KFFs with the secret key from the dynamic key generator by the secret key checking logic and outputting a correct response when the test vector and the secret key from the dynamic key generator are the same; If the test vector and the secret key are not identical, outputting a fake response by a fake response generator.
Wherein Wu teaches Step 1: selecting a plurality of key flip-flops (KFFs) from a plurality of scan chains of a scan chain set; (Page 2 Section III. Par. 49 “we choose several bits of the original scan chains as the “key flip-flops (KFFs),” as the black squares show”; selecting (choose) of a plurality of key flip-flops), (Page 49 Figure 1 label “black squares” plurality of key flip flops)
Step 3: inputting the test vector into the scan chains in turn; then generating a secret key by the dynamic key generator (Par. Abstract “The main idea is to build a scan design key generator that can generate the keys dynamically instead of storing and using keys in the circuit statically”; generating by dynamic key generator secret key) and sending a comparison signal to a secret key checking logic by a controller after the test vector being completely input into the scan chains; and (Page 50 Col 2 Par. 2 “the scan chains completely, the controller will issue a compare signal to enable the KCL to compare the regenerated key in the LFSR and the data of KFFs”; comparison signal sent to secret key checking logic (KCL) after input into scan chain), (Page 50 col 2 Par. 1 “until the seed is shifted into the scan chains completely.”; being completely inputted)
Step 4: comparing the test vector in the KFFs with the secret key from the dynamic key generator by the secret key checking logic and outputting a correct response when the test vector and the secret key from the dynamic key generator are the same; If the test vector and the secret key are not identical, outputting a fake response by a fake response generator. (Page 49 Col 1 Section III. Par 1. “Second, based on a seed associated with each pattern, a dynamic key generator is used to regenerate the key for each pattern, and then compared to the key in the KFFs using the key checking logic (KCL). Third, a fake response generator is used to shift out correct or fake responses depending on the comparison result in KCL. This makes it difficult for the attacker to determine whether the shifted out data are correct or faked. We describe the details of the main components implementing the three techniques as follows”; comparing of secret key from dynamic key generator by secret key checking logic (KCL) outputting correct response either correct or fake by fake response generator) .
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Wu to the dynamic secret key security 
The motivation to combine these references is because by implementing these steps the obfuscation or changing of the test architecture is more secure and the correct secret key will be identical and correspond to the correct response to display the test vector input to be safe and trusted and prevent scan attacks with confidential data in the test circuits. 


In regards to Claim 8, claim 8 recites similar limitations of claim 2 and the teachings of Tehranipoor and Wu address all the limitations discussed in Claim 2 and are thereby rejected under the same grounds.

In regards to Claim 9, the combination of Tehranipoor and Wu teach the method of claim 7, Tehranipoor further teaches the method as claimed in claim 7, wherein the dynamic key generator includes a modified-linear feedback shift register (LFSR) and a trigger logic electrically connected to the modified-LFSR; (Par. (0024) “a Dynamic Obfuscation Key Generator, a Shadow Chain and an Obfuscated Scan Chain 250. The control unit drives the Dynamic Obfuscation Key Generator with an LFSR and changes its output when the Obfuscation Key update is triggered”; LFSR with trigger logic included with dynamic key generator (a Dynamic Obfuscation Key Generator,)
However Tehranipoor does not explicitly teach the trigger logic is used to alter the contents of the modified-LFSR when specific logic values appear at the inputs of the scan chains, which are also the inputs to the trigger logic
Wherein Wu teaches the trigger logic is used to alter the contents of the modified-LFSR when specific logic values appear at the inputs of the scan chains, which are also the inputs to the trigger logic (Page 49 Col 2 Section B Par. 2 “The inputs and the trigger data of the Check Logic are designer-defined, which are used to make the key generation algorithm irregular and difficult to predict. Refer to Fig. 1 again. The inputs of the Check Logic are connected to some outputs of the decompressor. When the exact trigger data appear on these outputs, i.e., the inputs to trigger logic (trigger data of the check logic) alters the contents (changes the contents) of modified LFSR when specific logic appears)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Wu to the dynamic secret key security system for test circuit with a scan chain set with a plurality of scan chains with input and output test vectors that is coupled to a dynamic key generator that is used for receiving test vectors from the scan input and the process of the dynamic key generator include a LSFR and a trigger electrically connected to the LSFR teachings of Tehranipoor  because of the analogous concept of preventing scan chain based attacks on a circuitry designs. Wu includes a trigger logic that is used to alter the contents of the LSFR when a specific value appears at the input of the scan chains, this becomes vital to the process because it makes the dynamic key generator more secure and protected and the key algorithm more difficult to predict from unauthorized users trying to observe and determine the secret key produced. 
The motivation to combine these reference is because by implementing a trigger logic different test vectors and test patterns are coupled with different possible keys at different times eliminating attackers from brute force, side-channel and cold boot memory malware attacks and in return strengthening the system for test circuit designs.

In regards to Claim 10, claim 10 recites similar limitations of claim 5 and the teachings of Tehranipoor and Wu address all the limitations discussed in Claim 5 and are thereby rejected under the same grounds.

In regards to Claim 11, claim 11 recites similar limitations of claim 6 and the teachings of Tehranipoor and Wu address all the limitations discussed in Claim 6 and are thereby rejected under the same grounds.




Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

WANG, Xiao-xiao (CN Pub. No. 106646203 “A Dynamic Scan Chain Structure For Preventing The Scan Chain Attack On Integrated Circuit Chip”. Considered this reference because it displayed scan chain protection in circuitry with input and output responses when dealing with different possible attacks.

SCHAT; JAN-PETER (U.S Pub. No. 20190318135) “METHOD FOR TRIGGERING AND DETECTING A MALICIOUS CIRCUIT IN AN INTEGRATED CIRCUIT DEVICE”. Considered this application because it relates triggering data and detecting malicious content in circuit testing with the use of vector input and outputs and test patterns 

Pugliesi-Conti; Paul-Henri (U. S No. 9170297 “Secure Low Pin Count Scan”. Considered this application because it addressed scan testing on circuits and the enhancing of security from attackers observing signature generated 


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HASSAN A HUSSEIN/ 
Examiner, Art Unit 2497
/ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497